Per Curiam:
This cause coming on to be heard upon motion by the Attorney-General to strike out from the record the bill of exceptions signed by the Circuit Judge and incorporated as a part of the record in the case, and it appearing to the court from the record that the said bill of exceptions was not presented to, or settled, signed, or Certified by, the Circuit Judge within the time prescribed by law, nor within the time allowed therefor by the- special order of the Circuit Judge, it is, therefore, ordered that the said bill of exceptions incorporated as a part of the transcript of the record in said cause is stricken from the said record, and shall no longer be considered as any part thereof.
It further appearing to the court that no error or question has been presented or assigned in said cause for or upon any matter other than is contained in said stricken bill of exceptions, or that could be properly considered otherwise than through a bill of exceptions, the judgment of the court below in said cause is affirmed.